DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application Serial No.16/270,008

3.	Claims 1-18 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 The closest prior art: 
 	Carl et al. (US 2013/0121805) discloses:
 	 “a method for increasing the efficiency of a system with a power split transmission by using stored or available energy to drive the power source, rather than the usual fuel, and thereby power one or more accessories drivingly coupled to the engine.
 	Robinette et al. (US 2012/0264555) discloses in Fig. 4:
 	“the speed of the engine output member 16 in revolutions per minute versus vehicle speed in miles per hour as line 200, the speed of the rotor 62 in revolutions per minute versus vehicle speed in miles per hour as line 204, and the speed of the rotor 67 speed in miles per hour as line 206. FIG. 4 represents the hybrid power-split operating mode in which the torque-transmitting mechanism 50 is not engaged and in which the engine 12 is controlled to operate at approximately 1200 rpm over the vehicle speed range shown. The engine speed of 1200 rpm may be a predetermined optimal operating speed for fuel efficiency for the engine 12.
 	None of the above closest references teaches:
 	“determine a disturbance torque profile for the electric motor based on the calculated speed difference; and
perform closed-loop control of the electric motor based on a combination of the main and disturbance torque profiles to mitigate a disturbance at the output shaft of the hybrid power-split transmission”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661